PER CURIAM.
This case involves the same patent considered by the Circuit Court of Appeals for the Third Circuit in Ely Co. v. Fritsch, 200 Fed. 424, 118 C. C. A. 576, and, in deference to that opinion, we assume the validity of the patent; but we think it clear that the defendant in this case does not infringe. The claim specifies “two bridges 17, each having at each end an angular flange, 18, fitted to the interior curvature of the side of the bucket, and whereby these bridges are secured parallel to each other and below the upper edge of the bucket.” In connection with other elements, the result is that the path of the moving roller is controlled by the rigidly fixed bridges. The defendant substitutes for these bridges two guards, fixed at one end only, rising above the bucket in operation, and not directly controlling the path of the moving roller, which, unless the device became distorted, would take the same course if the guards were not present. In their tilting motion, these guards also tilt the two nonmoving rollers which are pivoted instead of rigidly fixed upon, the securing frame. The language of the claim and its history in the Patent Office forbid the range of equivalents which would include the defendant’s device.
The decree below dismissed the bill; and it is affirmed.